Case: 21-30057     Document: 00516053650         Page: 1     Date Filed: 10/13/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      October 13, 2021
                                  No. 21-30057                         Lyle W. Cayce
                                Summary Calendar                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jason Simon,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                           USDC No. 5:11-CR-146-12


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Pro se Defendant-Appellant Jason Simon, federal prisoner # 61190-
   112, pleaded guilty to conspiracy to advertise the distribution of child
   pornography. The district court sentenced him to 360 months imprisonment
   and five years of supervised release. Simon now appeals the district court’s


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30057        Document: 00516053650              Page: 2       Date Filed: 10/13/2021




                                          No. 21-30057


   denial of his motion for compassionate release under 18 U.S.C. §
   3582(c)(1)(A)(i), as amended by the First Step Act of 2018 (FSA), Pub. L.
   No. 115-391, § 404, 132 Stat. 5194. 1 We review the district court’s denial of a
   motion for compassionate release for abuse of discretion. United States v.
   Chambliss, 948 F.3d 691, 693 (5th Cir. 2020).
           In its order denying Simon’s motion, the district court concluded it
   was bound by U.S.S.G. § 1B1.13 and the accompanying application notes. It
   did so without the benefit of intervening Fifth Circuit authority. See United
   States v. Shkambi, 993 F.3d 388, 392 (5th Cir. 2021). As Shkambi makes clear
   (and as the government acknowledges), this was incorrect. See id. (holding
   that the policy statement does not bind a court reviewing a prisoner’s own
   motion). We have remanded at least one similar case. See United States v.
   Perdue, 856 F. App’x 528, 529 (5th Cir. 2021) (per curiam).
           Remand is unnecessary here, however, because the district court
   offered a clear, alternative explanation for its ruling. It explained that
   “granting Simon’s release would not comport with the factors enumerated
   in Section 3553(a).” The district court’s conclusion that the § 3553(a) factors
   do not merit relief is both dispositive of the matter and unaffected by our
   ruling in Shkambi. See United States v. Shorter, 850 F. App’x 327, 328 (5th
   Cir. 2021) (per curiam) (addressing a similar circumstance). The district
   court thoroughly reviewed and applied the factors, and there is no evidence
   that its conclusion regarding extraordinary and compelling circumstances
   influenced its analysis. And Simon has not demonstrated that the district


           1
             Simon’s notice of appeal is dated and postmarked January 25, 2021, more than 14
   days after the district court issued its order denying his motion. His notice of appeal was,
   therefore, untimely. Fed. R. App. P. 4(b)(1)(A)(i). Because this failure does not deprive
   us of jurisdiction, it can be waived. United States v. Martinez, 496 F.3d 387, 388–89 (5th
   Cir. 2007) (per curiam). The government “affirmatively waives any untimeliness
   argument.”




                                                2
Case: 21-30057     Document: 00516053650           Page: 3   Date Filed: 10/13/2021




                                    No. 21-30057


   court abused its discretion in concluding he was unfit for compassionate
   release. See Chambliss, 948 F.3d at 693.
          We need not address the uncontested fact that Simon has abandoned
   the COVID-19-based ‘extraordinary and compelling circumstances’ theory
   he relied on in district court since we conclude that the district court’s §
   3553(a) holding was sufficient. We likewise do not reach the government’s
   contention that Simon has not exhausted his new ‘extraordinary and
   compelling circumstances’ theory.
          AFFIRMED.




                                         3